       Case 6:16-cv-00173-RP-AWA Document 719 Filed 11/08/19 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 JANE DOE 1, et al.,                               §
                                                   §
         Plaintiffs,                               §
                                                               Civil Action No. 6:16-CV-00173-RP
                                                   §
 v.                                                §
                                                                                 Consolidated with
                                                   §
                                                                                   6:17-CV-228-RP
 BAYLOR UNIVERSITY,                                §
                                                                                   6:17-CV-236-RP
                                                   §
         Defendant.                                §


      BAYLOR UNIVERSITY’S UNOPPOSED MOTION FOR CONFERENCE WITH
      THE HONORABLE JUDGE AUSTIN AND FOR EXTENSION OF DEADLINES


        Defendant Baylor University files this unopposed motion for a discovery-planning conference

and extension of deadlines and respectfully shows the following:

        On October 21, 2019, the Honorable Judge Pitman referred all pending and future non-

dispositive motions in these consolidated cases to the Honorable Judge Austin. Dkt. 717. In addition

to the seventeen discovery-related motions already pending before the Court, a number of other

unresolved issues have arisen, some of which are threshold issues that will affect other discovery. The

issues that Baylor has identified to date that need to be addressed are below. An in-person conference

will enable the parties to provide the Court with any useful context and information about the

discovery completed to date, help the parties and Court identify and define the outstanding discovery

issues and develop a schedule for reaching agreement or submitting briefing, and allow the parties and

the Court to ask clarifying questions in an efficient manner. The purpose of the requested conference

is not to obtain a ruling on the merits of any unresolved issue but rather to identify and prioritize

issues and to develop a protocol for resolution.




REQUEST FOR CONFERENCE WITH JUDGE AUSTIN                                                    PAGE 1 OF 7
      Case 6:16-cv-00173-RP-AWA Document 719 Filed 11/08/19 Page 2 of 7



       Plaintiffs join in the request for a discovery conference and will provide any additional issues

they believe should be addressed in their response to this motion.

       In addition to the request for a discovery conference, Baylor asks for an extension of two

deadlines: the November 13, 2019 deadline for the parties to submit a proposed scheduling order

(Dkt. 718), and the December 10, 2019 deadline for Baylor to “produce all privilege logs and

responsive materials to Plaintiffs” (“the December 10 Deadline”). Dkt. 715. Plaintiffs also join in the

request for an extension of the deadline to file a proposed scheduling order, and they do not oppose

Baylor’s request for an extension of the December 10 Deadline. The parties ask to submit both the

proposed scheduling order and a new proposed deadline for Baylor’s production of privilege logs and

responsive materials to the Court seven days after completion of the discovery conference.

I.     Issues to address at discovery-scheduling conference.

       Baylor has identified the following discovery issues that would benefit from a conference with

the Court. Again, Baylor identifies these issues for the purpose of establishing a schedule to either

reach agreement or brief the matters for the Court, not for the purpose of obtaining resolution at the

requested conference.

       •       ESI protocol, including search terms, custodians, devices, and de-duplication process,
               for the new discovery time period encompassing June 15, 2016 through November 6,
               2017. See Dkts. 176, 645.

       •       Third-party vendor questions, including (i) the method by which the vendor will
               provide a random selection of privileged documents to the Court for in camera review
               and the process by which the parties will address any privilege questions arising from
               the documents submitted (ii) the meaning of the Court’s order regarding the vendor’s
               role, if any, after it finishes Bates labeling Pepper Hamilton material, and (iii) which
               documents in the possession of the third-party vendor are subject to production. See
               Dkts. 667, 680, 683, 684, 689, 700.

       •       Third-party subpoenas.

       •       Deadlines for Baylor to produce updated medical and counseling charts and an
               updated Title IX Office case-tracking chart.




REQUEST FOR CONFERENCE WITH JUDGE AUSTIN                                                    PAGE 2 OF 7
       Case 6:16-cv-00173-RP-AWA Document 719 Filed 11/08/19 Page 3 of 7



        •       Plaintiffs’ compliance with the Court’s order compelling production of certain
                documents. Dkt. 615.

        •       Challenges by Plaintiffs to Baylor’s privilege designations.

        •       Search terms to be run by the third-party vendor on the alleged assailants’ Baylor.edu
                email accounts.

        •       Agreement, pursuant to Dkt. 715, as to categories of documents that Baylor does not
                have to produce or log in response to Plaintiffs’ requests for production.

        •       Whether the parties can agree that Plaintiffs’ 106 requests for production served in
                Jane Does 1-10 and Baylor’s objections and responses to those 106 requests apply in
                Jane Does 11-15, consistent with the parties’ agreements and applicable court orders.

Plaintiffs will be submitting any additional issues they believe should be addressed at the conference

for the purpose of establishing a schedule to either reach agreement or brief those matters for the

Court. If Baylor identifies any other discovery issues to address, it will so inform the Court and

Plaintiffs before the conference if at all practicable.

        Because of a variety of scheduling conflicts, including the Thanksgiving holiday, the parties

request that the conference take place the first week of December 2019 or later.

II.     Extension of the November 13, 2019 deadline for the parties to submit a proposed
        scheduling order.

        On October 30, the Court ordered the parties to confer and prepare a joint proposed amended

scheduling order on or before November 13, 2009. Dkt. 718. Because the timeline for addressing

the outstanding discovery issues will affect other deadlines, the parties jointly ask for the November

13 deadline to be extended. The parties request that they be allowed to file a joint proposed amended

scheduling order seven days after completion of the conference with the Court.

III.    Amendment of the December 10 Deadline.

        On October 11, the Court ordered “Baylor to produce all privilege logs and responsive

materials to Plaintiffs on or before December 10, 2019.” Dkt. 715 at 13. Baylor will need relief from

that deadline because of the issues outlined above. Additionally, documents responsive to Plaintiffs’



REQUEST FOR CONFERENCE WITH JUDGE AUSTIN                                                   PAGE 3 OF 7
       Case 6:16-cv-00173-RP-AWA Document 719 Filed 11/08/19 Page 4 of 7



requests for production for the new time period, particularly third-party sexual assault files, will require

extensive and time-consuming FERPA redactions, see Dkt. 300, and resolution of FERPA objections

for the new time period will likely also add time to the discovery process.

        Plaintiffs do not oppose the request to extend Baylor’s December 10 Deadline. The parties

ask to propose a new agreed deadline seven days after completion of the conference with the Court.

                                   CONCLUSION AND PRAYER

        Accordingly, Baylor asks that the Court (i) grant this motion; (ii) schedule an in-person

conference 1 so the Court and the parties can identify all outstanding issues and devise an orderly

protocol for addressing them; (iii) extend the deadline for the parties to file a joint proposed amended

scheduling order to seven days after completion of the in-person conference; and (iv) extend Baylor’s

deadline to produce privilege logs and responsive materials and allow the parties to propose a new

deadline seven days after completion of the in-person conference. Baylor further requests any other

relief to which it may be entitled.




1
         Both Baylor and Plaintiffs have at least one lawyer in Austin. Baylor is willing to conduct pre-
trial hearings in Austin. Dkt. 647 at 2. Plaintiffs “have no objections to hearings the Judge wants
being heard in Austin.” Id. at 4. However, if it presents scheduling conflicts for Plaintiffs’ counsel or
the Court, Baylor’s counsel is agreeable to appearing in Waco as well.


REQUEST FOR CONFERENCE WITH JUDGE AUSTIN                                                        PAGE 4 OF 7
      Case 6:16-cv-00173-RP-AWA Document 719 Filed 11/08/19 Page 5 of 7



                                           Respectfully submitted,

                                           WEISBART SPRINGER HAYES LLP
                                           212 Lavaca Street, Suite 200
                                           Austin, Texas 78701
                                           512.652.5780
                                           512.682.2074 fax

                                           By:   /s/ Julie A. Springer
                                                 Julie A. Springer
                                                 State Bar No. 18966770
                                                 jspringer@wshllp.com
                                                 Sara E. Janes
                                                 State Bar No. 24056551
                                                 sjanes@wshllp.com
                                                 Geoffrey D. Weisbart
                                                 State Bar No. 21102645
                                                 gweisbart@wshllp.com

                                           THOMPSON & HORTON LLP
                                           Lisa A. Brown
                                           Texas Bar No. 03151470
                                           Phoenix Tower, Suite 2000
                                           3200 Southwest Freeway
                                           Houston, Texas 77027-7554
                                           (713) 554-6741
                                           (713) 583-7934 fax
                                           lbrown@thompsonhorton.com

                                           Holly G. McIntush
                                           Texas Bar No. 24065721
                                           400 West 15th Street, Suite 1430
                                           Austin, Texas 78701
                                           (512) 615-2350
                                           (512) 682-8860 fax
                                           hmcintush@thompsonhorton.com

                                           COUNSEL FOR DEFENDANT
                                           BAYLOR UNIVERSITY




REQUEST FOR CONFERENCE WITH JUDGE AUSTIN                                      PAGE 5 OF 7
       Case 6:16-cv-00173-RP-AWA Document 719 Filed 11/08/19 Page 6 of 7



                              CERTIFICATE OF CONFERENCE

        I hereby certify that the parties have conferred regarding this motion. At the time of the

parties’ conference, Plaintiffs had not seen Baylor’s motion but advised that they join in the request

for a conference with Judge Austin to be held the first week of December 2019 (or a date thereafter)

on discovery issues, and that they would file a written response to the motion identifying any additional

issues that they believe should be addressed at the conference. Plaintiffs are unopposed to and join

in the request to extend the deadline for the parties to submit a proposed scheduling order from

November 13 until 7 days after completion of the conference. Plaintiffs are also unopposed to

Baylor’s request to extend its December 10 deadline for production to a date to be agreed upon and

submitted to the Court by the parties 7 days after completion of the conference.

                                                    /s/ Julie A. Springer




REQUEST FOR CONFERENCE WITH JUDGE AUSTIN                                                     PAGE 6 OF 7
      Case 6:16-cv-00173-RP-AWA Document 719 Filed 11/08/19 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on November 8, 2019, via the Court’s ECF/CMF electronic service system as

follows:

       Mr. Chad W. Dunn (Attorney in Charge)             Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       4407 Bee Caves Road, Suite 111
       Austin, Texas 78746

       Mr. K. Scott Brazil                               Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                 Via ECF: jimdunnam@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710



                                            /s/ Julie A. Springer
                                            Julie A. Springer




REQUEST FOR CONFERENCE WITH JUDGE AUSTIN                                              PAGE 7 OF 7
